Citation Nr: 9924908	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  91-47 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active naval service from April 1958 to 
December 1976.  An earlier period of active service in the 
U.S. Army from 1955 to 1958 is reported but appears to be 
unverified, based on a preliminary review of the claims file.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

This appeal has been certified to the Board on the issue 
which appears on the cover page above.  It is contended that 
his hypertension was either incurred or aggravated in service 
or secondary to his service-connected post traumatic stress 
disorder.  

On June 15, 1999, the veteran was notified by letter that his 
appeal was certified and forwarded to the Board in 
Washington, D.C.  On VA Form 21-4138, Statement in Support of 
Claim, dated July 28, 1999, the appellant requested in timely 
fashion that his case be returned to the Oakland RO and that 
he be scheduled for a hearing before a traveling Member of 
the Board.  38 C.F.R. § 20.1304 (1998).  

Accordingly, this appeal is remanded to the RO for the 
following action:  

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board at the RO as soon as possible, 
providing the appellant with the 
appropriate 30-day written notice of the 
scheduled time and place of the hearing.  
See 38 C.F.R. § 19.76 (1998).  


Whether the hearing is held or not, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



